DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Request for Continued Examination (RCE), Amendments and Remarks, filed 29 August 2022, in the matter of Application N° 16/488,506.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-20 are pending, where claims 17-20 remain withdrawn from consideration.
Claims 25 and 26 have been canceled.  No claims have been added.
Claim 1 has been amended to narrow the joint fraction limitation range to 90-100% by weight of the active substance-containing layer.  Support for this amendment is found in canceled claim 26.  The claim has also been amended to recite that the weight ratio of nicotine free base to vinylpyrrolidone-vinyl acetate copolymer in the active substance-containing layer is from 5:1 to 1:1.  Support for this amendment is found in the instant specification (see pg. 8, fourth paragraph). 
No new matter has been added.
Thus, claims 1 and 3-16 now represent all claims currently under consideration.

Information Disclosure Statement
No new Information Disclosure Statement(s) (IDS) have been filed for consideration.

Withdrawn Rejections
Rejection under 35 USC 103
Applicants’ amendments to the claims are sufficient in overcoming the previously maintained obviousness rejection over the teachings of Govil and Miranda.  Specifically, the rejection is withdrawn on the basis of the amendment to the joint fraction limitation.

Claim Objections
Claim 1 is objected to because the term: “vinylpyrrolide” in the fifth line of the claim is misspelled.  It should be spelled: “vinylpyrrolidone”.  Appropriate correction is required.

New Rejections
Applicants’ amendments have necessitated the following ground(s) of rejection:

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 8, 10, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the joint fraction” in the third to last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites that the TTS of claim 7 comprises “the matrix layer and the self-adhesive layer or fixing device between the detachable protective layer and the matrix layer.”  Simply put, the claim is unclear such that the structural organization of the claimed TTS is not decipherable.  Clarification of the language or cancelation of the claim will overcome the rejection.  Herein, for the purposes of continued consideration on the merits, the Examiner will consider the claim limitations met where each of the four recited layers are present in a TTS in the art.
The recitation of claim 10 relies upon the recitation of claim 6 which, in turn, relies upon the limitations set forth in claim 1 pertaining to the active substance-containing layer.  Said layer is said to contain nicotine free base and vinylpyrrolidone-vinyl acetate copolymer wherein the “joint fraction” (combination of nicotine and the copolymer) represent 90-100% by weight of the layer.  Conceivably, the layer will contain only nicotine free base and the copolymer.  Claim 6 is mentioned because one of the recited embodiments of the claim is that the active substance-containing layer is also the layer that is self-adhesive.  Claim 10 then recites that the layer which is self-adhesive comprises a pressure-sensitive adhesive comprising a polymer that is selected from a variety of generic groups of polymers, each of which are broader than the vinylpyrrolidone-vinyl acetate copolymer recited in claim 1.  As such, the recitation of claim 10 renders the instant invention indefinite because it is unclear as to whether the pressure sensitive polymers are meant to further define the polymer composition of the active substance-containing layer (aka self-adhesive layer) or provide polymers which define the polymers already present in the layer of claim 1.  Clarification is requested.  Herein, for the purposes of continued consideration on the merits, the Examiner broadly and reasonably interprets the claim as setting forth polymeric definitions for the copolymer that is used as part of the joint fraction defining the active substance-containing layer of claim 1.  To that point, where the limitations of claim 1 are met (e.g., vinylpyrrolidone-vinyl acetate copolymer) are met, so too will the limitations of claim 10 (i.e., polyvinyl acetates, polyvinyl ethers, etc.).
Claim 14 recites the limitation “the proportion of acid in the transdermal therapeutic system…” in the second line of the claim.  There is insufficient antecedent basis for this limitation in the independent claim.  Herein, for the purposes of continued examination on the record, the Examiner broadly and reasonably interprets the claim as reciting that the nicotine free base active ingredient recited in claim 1 is substantially free of acid (i.e., is the free base form).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim, which depends directly from claim 1, fails to further limit for two reasons.  First, the recited polymer is “the at least one polymer with at least one acid amide group as a lateral functional group” which is the genus for “vinylpyrrolidone-vinyl acetate” (i.e., Povidone VA64/Kollidon VA64) recited in claim 1.  Secondly, the ratio recited in claim 15 is broader than that which is set forth in claim 1.  Applicants may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.  Herein, for the purposes of continued consideration on the merits, the Examiner will consider the limitations of claim 15 to be met where the limitations of claim 1 have been met.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-16 are rejected under 35 U.S.C. 103 as being unpatentable over Breitenbach et al. (US Pre-Grant Publication Nº 2016/0199316 A1).
The amended invention of claim 1 is directed to a transdermal therapeutic system (TTS), comprising: a) a backing layer that is impermeable to nicotine; b) an active substance-containing layer; and c) a detachable protective layer.  The active-containing layer comprises nicotine free base and vinylpyrrolidone-vinyl acetate copolymer (e.g., Kollidon® VA64) in a weight ratio ranging from 5:1 to 1:1.  The active-containing layer is further recited as containing a “joint fraction” (i.e., a combined amount) of nicotine freebase and vinylpyrrolidone-vinyl acetate copolymer present in the layer in an amount ranging from 90-100% by weight of the layer.
Breitenbach discloses a multilayered, transdermal therapy system (patch) comprising a central layer that contains at least one active ingredient (see e.g. claim 1).  More specifically, the practiced TTS comprises a central layer that contains at least one active ingredient, such as the free base form of nicotine (see claims 1 and 17).  The central layer also comprises a polymer which has a weight proportion of 50% by weight of the total polymer within the layer or more; the polymer may represent as much as 100% of the polymer in the central layer (see e.g., claim 2; ¶[0036]).  Paragraphs [0122]-[0129] teach that the polymer of the central layer will be preferably selected from pyrrolidone-based polymers with ¶[0129] preferably disclosing the use of such polymers as Kollidon VA64, the tradename for the instantly claimed vinylpyrrolidone-vinyl acetate copolymer.
Regarding the amount of active ingredient that is placed within the TTS, ¶[0167] discloses that the TTS will contain a total of 5-40% (w/w), preferably 10-35% (w/w) and particularly preferred, 18-27% (w/w) based on the total weight of the patch without protective foil and backing.  The central layer (aka the active-containing layer) preferably contains at least 45% (w/w), preferably at least 60% and particularly preferred about 69% (w/w) of the active ingredient.
Thus, in considering the foregoing teachings, a person of ordinary skill in the art will immediately recognize that the central layer of the patch will preferably contain 69% (w/w) of active ingredient (e.g., nicotine free base), leaving 31% (w/w) for the polymer (e.g., Kollidon VA64) for the central layer of the practiced TTS patch.  This combination produces a weight ratio of 69:31 of about 2.2:1 of active ingredient to polymer in the central, active-containing layer.  Such is considered to teach and suggest the limitations recited in claim 1 directed to the claimed active substance-containing layer, the weight ratio of drug to polymer, the drug, the polymer, as well as the amended joint fraction limitation.
The foregoing is additionally considered to teach the limitations recited in claims 3, 4, 6, 8-10, 14, and 15.
Claim 1 additionally discloses the presence of an inner layer that is permeable to the at least one active ingredient, an outer layer, and, optionally, a backing and/or protective foil.  The disclosure of the backing/protective foil layer reads on the claimed detachable protective layer, the inner layer reads on the recited matrix layer, and the outer layer reads on the recited backing layer (see e.g., claim 1).
Claim 5 recites that the backing layer comprises such polymers as polyethylene terephthalate (PET).  Example 1, for instance, discloses that the protective foil is made from PET.  See ¶[0195].
Claim 6 recites the presence of a layer or fixing device which is self-adhesive (aka self-adhesive layer) that is arranged on the surface of the detachable protective layer (i.e., protective foil/backing layer) and which faces the back layer (i.e., the outer layer), wherein said self-adhesive layer can be the active substance-containing layer or a different self-adhesive layer or fixing device.  The above teachings of the central layer (i.e., active substance-containing layer) are thus considered to meet the recited limitation of the self-adhesive layer.  Claim 1 is also considered to teach the structural limitations presented in claim 6.
The disclosure of the inner layer that is permeable to the at least one active ingredient (see e.g., claim 1; ¶) is considered to meet the limitations recited in claim 7 directed to the matrix layer that controls the release of the active ingredient.  Additionally, ¶[0063] discloses that the inner layer is an adhesive layer.  Paragraph [0079] discloses that the inner layer is prepared using various acrylate copolymers, thereby also teaching and suggesting the limitations recited in claim 11.
Claim 12 recites that the active substance-containing layer is embedded within the matrix and/or is arranged on the surface of the matrix layer facing the backing layer.  As discussed above, the reference (e.g., claim 1) teaches that the central (active substance-containing) layer is positioned between the inner (matrix) layer and the outer (backing) layer of the practiced TTS patch.
The limitations of claim 13 recite that the backing layer is impermeable to nicotine and is transparent is considered to be met by the reference.  The outer (backing) layer is disclosed as being impermeable to the active ingredient of the central layer.
The Examiner concedes that the reference does not expressly disclose that the outer (backing) layer is transparent, or that the patch as a whole is transparent, per instant claim 16.  However, owing to the fact that the compositional merits of the layer are not recited in the claim, the Examiner respectfully submits that the claimed limitation is met as the reference teaches the recited limitations.  See MPEP §2112.01(I).
Based on the teachings of Breitenbach, it is immediately apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed TTS patch composition.  As discussed above, and contrary to the brief remarks provided in the filed response, Breitenbach discloses a multilayered TTS patch comprising a central, active ingredient containing layer and a polymer.  The recited polymer and active are both taught and suggested, as are the respective amounts of the drug and polymer.  Briefly, the weight percentage of drug in the layer is preferably taught as being 69 wt% of the layer (see ¶[0167]) and the polymer is taught as representing the remaining weight percentage and representing 100 wt% of the polymer used in the layer (i.e., the only polymer).  The combination of the two disclosed elements would thus represent 100% of the layer meeting the joint fraction recitation and be present in a weight ratio that meets the recited range (i.e., 69:31 or ~2.23:1).  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, ahead of the effective filing date of the instantly claimed invention, absent a clear showing of evidence to the contrary.
	
	All claims have been rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615